Per Curiam.
The Appellant, Timothy Thompson, appeals from an order denying a motion seeking additional jail credit brought pursuant to Florida Rule of Criminal Procedure 3.801. Insofar as the Appellant requests presentencing jail credit in Okaloosa County case 2015-CF-1626, the record reflects that he is due one additional day of credit, for a total of 328 days. In response to this Court's Toler* order, *320the State conceded his entitlement to this credit. Therefore, we reverse and remand to permit the trial court to correct his credit in that case accordingly. As to the Appellant's remaining claims concerning case 2015-CF-1626 and all claims seeking credit in Okaloosa County case 2015-CF-0673, we affirm.
AFFIRMED in part, REVERSED in part, and REMANDED .
Wolf, Makar, and M.K. Thomas, JJ., concur.

Toler v. State , 493 So.2d 489 (Fla. 1st DCA 1986).